--------------------------------------------------------------------------------

Exhibit 10.17







INDEMNIFICATION AGREEMENT

This Agreement dated ●

BETWEEN:

●

(“Indemnitee”)

AND:

 

ANGIOTECH PHARMACEUTICALS, INC.,

 

a corporation incorporated under the laws of British Columbia

 (“Angiotech”)

BACKGROUND

A.

The Indemnitee has agreed to continue to be employed by Angiotech, in the
position of ●, on and subject to the terms and conditions of an Executive
Employment Agreement dated ●.

B.

As part of that employment relationship, the Indemnitee has agreed that
Angiotech may ask the Indemnitee to serve as an officer of Angiotech and/or as a
director and/or officer of one or more of Angiotech’s affiliates or subsidiaries
(in addition to serving in the position of ●).

C.

Subject to the Business Corporations Act (British Columbia), Angiotech’s
articles authorize Angiotech to indemnify the Indemnitee for liabilities and
expenses that may be incurred by the Indemnitee by reason of the Indemnitee
being a director, officer, or employee of Angiotech, or of an affiliate or
subsidiary of Angiotech, or of any other entity at Angiotech’s request.

D.

Angiotech wishes to indemnify the Indemnitee in certain circumstances for
liabilities and expenses that the Indemnitee may incur by reason of the
Indemnitee being a director, officer, or employee of Angiotech, or of an
affiliate or subsidiary of Angiotech, or of any other entity at Angiotech’s
request, in accordance with this Agreement.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

1.

DEFINITIONS

1.1

In this Agreement:





--------------------------------------------------------------------------------

- 2 -




(a)

“Act” means the Business Corporations Act (British Columbia), as amended from
time to time, or any successor legislation;

(b)

“Associated Corporation” means

(i)

a corporation that is or was an affiliate or subsidiary of Angiotech, at a time
when the Indemnitee is or was a director, officer, or employee of the
corporation,

(ii)

another corporation of which the Indemnitee is or has been, at Angiotech’s
request, a director, officer, or employee, or

(iii)

a partnership, trust, joint venture, or other unincorporated entity of which the
Indemnitee holds or has held, at Angiotech’s request, a position equivalent to
that of a director or officer, or is or has been, at Angiotech’s request, an
employee;

(c)

“Board” means the Board of Directors of Angiotech;

(d)

“Eligible Penalty” means a judgment, penalty, or fine awarded or imposed in, or
an amount paid in settlement of, an Eligible Proceeding;

(e)

“Eligible Proceeding” means a Proceeding in which the Indemnitee, or any of the
Indemnitee’s heirs, successors, or personal or other legal representatives

(i)

is or may be joined as a party, or

(ii)

is or may be liable for or in respect of a judgment, penalty, or fine in, or
Expenses related to, the Proceeding,

by reason of the Indemnitee being or having been a director, officer, or
employee of, or holding or having held a position equivalent to that of a
director or officer of, Angiotech or an Associated Corporation;

(f)

“Expenses” includes costs, charges, and expenses, including legal and other
fees, incurred in respect of a Proceeding, but does not include judgments,
penalties, fines, or amounts paid in settlement of a Proceeding;

(g)

“Indemnitee” includes, except in paragraphs  and , ,  and , , and , both the
Indemnitee and the Indemnitee’s heirs, successors, and personal or other legal
representatives, but does not include anyone else;

(h)

“Proceeding” includes any legal proceeding or investigative action, whether
current, threatened, pending, or completed.





--------------------------------------------------------------------------------

- 3 -




2.

INDEMNIFICATION

2.1

Subject to the provisions of this Agreement, Angiotech will, to the fullest
extent permitted by law:

(a)

indemnify and save harmless the Indemnitee from and against any and all Eligible
Penalties for which the Indemnitee is or may be liable, and

(b)

after the final disposition of an Eligible Proceeding, pay the Expenses actually
and reasonably incurred by the Indemnitee in respect of that Eligible
Proceeding.

2.2

Subject to paragraphs  and , at the request of the Indemnitee, Angiotech will
pay Expenses referred to in paragraph  in advance, to the extent Angiotech
determines it to be necessary or appropriate to do so to enable the Indemnitee
to properly investigate, defend, or appeal the applicable Eligible Proceeding.

2.3

This Agreement is effective as of ●, and will continue in effect after the
Indemnitee ceases to be a director, officer, or employee, or to hold a position
equivalent to that of a director or officer, of Angiotech or any Associated
Corporation.

3.

LIMITATIONS AND CONDITIONS

3.1

Despite any other provision of this Agreement, Angiotech will not indemnify the
Indemnitee in respect of or in relation to any Eligible Proceeding or any
Eligible Penalties incurred therein, or pay any Expenses of the Indemnitee in
respect of or in relation to any Eligible Proceeding:

(a)

if Angiotech is prohibited under the Act or any other applicable law from making
such payments;

(b)

if the Eligible Proceeding is or was brought against the Indemnitee by or on
behalf of Angiotech or an Associated Corporation;

(c)

if, in relation to the subject matter of the Eligible Proceeding, the Indemnitee
did not act honestly and in good faith, with a view to, or with sufficient
regard for, the best interests of Angiotech and of any applicable Associated
Corporation;

(d)

in the case of an Eligible Proceeding other than a civil proceeding, if the
Indemnitee did not have reasonable grounds for believing that the Indemnitee’s
conduct in respect of which the Eligible Proceeding was brought was lawful;

(e)

if the Indemnitee makes an admission of liability or guilt or enters into a
settlement with respect to the Eligible Proceeding without Angiotech’s consent
contrary to paragraph , to the extent any Eligible Penalties or Expenses are
incurred as a result of that admission or settlement;

(f)

if, after Angiotech decides under paragraph  to assume and direct the carriage
of the defence and handling of the Eligible Proceeding, the Indemnitee
unreasonably withholds consent to a request by Angiotech to enter into a
settlement with respect to the Eligible Proceeding under paragraph , to the
extent that any Expenses are incurred thereafter, and to the extent that any
Eligible Penalties, or any portion thereof, may not have been incurred if the
Indemnitee had consented to such admission or settlement;





--------------------------------------------------------------------------------

- 4 -




(g)

if, after Angiotech decides under paragraph  to assume and direct the carriage
of the defence and handling of the Eligible Proceeding, the Indemnitee incurs
any Expenses in relation to the Eligible Proceeding that are not consented to or
authorized by Angiotech or otherwise authorized under this Agreement, to the
extent of such unauthorized Expenses;

(h)

to the extent that such indemnification has been provided, or payments made, to
or on behalf of the Indemnitee by an insurer under a policy of insurance
maintained by Angiotech or an Associated Corporation;

(i)

to the extent that the Indemnitee may have become disentitled from receiving
such indemnification from, or having such payments made by, an insurer under a
policy of insurance maintained by Angiotech or an Associated Corporation, as a
result of the Indemnitee breaching any term or condition of the applicable
policy of insurance contrary to paragraph , or exercising any right under the
applicable policy of insurance without Angiotech’s consent contrary to paragraph
; or

(j)

to the extent that Angiotech or any Associated Corporation indemnifies or pays
the Expenses of the Indemnitee in respect of or in relation to the Eligible
Proceeding other than under this Agreement.

3.2

The Board will determine whether the Indemnitee is or will be disentitled under
paragraph  from receiving any payment, or any portion thereof, under this
Agreement.

3.3

The Board may make a determination under paragraph  before or after the
disposition of the applicable Eligible Proceeding.

3.4

Despite any determination the Board may previously have made under paragraph ,
if, after making any payment to the Indemnitee under this Agreement, including
any payment made under paragraph  or , the Board acquires information indicating
that the Indemnitee was or ought to have been disentitled from receiving that
payment, or any portion thereof, under paragraph  or any other provision of this
Agreement, the Board may require the Indemnitee to repay Angiotech forthwith the
amount of such payment, or the applicable portion thereof.

3.5

If the Board requires the Indemnitee to repay Angiotech any amount under
paragraph , or if it is otherwise determined by an arbitrator under Part  that
the Indemnitee is required to repay Angiotech any amount that the Indemnitee was
not entitled to receive under this Agreement or otherwise by law:

(a)

the Indemnitee will repay that amount to Angiotech forthwith; and





--------------------------------------------------------------------------------

- 5 -




(b)

Angiotech will be entitled to set off any unpaid portion of that amount against
any debt, liability, or amount that may be owing by Angiotech to the Indemnitee
under this Agreement or otherwise.

4.

NOTICE, DEFENCE, AND SETTLEMENT OF ELIGIBLE PROCEEDING

4.1

The Indemnitee will cooperate fully with Angiotech, and provide any information
that Angiotech may require from time to time, and act with the utmost good faith
towards Angiotech, with respect to all matters under this Agreement.  In
particular, the Indemnitee will notify Angiotech forthwith of:

(a)

receiving notice of, or becoming aware of, any Eligible Proceeding (including a
threatened Eligible Proceeding);

(b)

being served with any writ, statement of claim, notice of motion, indictment, or
other document commencing or continuing any Eligible Proceeding; and

(c)

all other steps taken in, or in relation to, any Eligible Proceeding.

4.2

The Indemnitee will not make any admission of liability or guilt, or enter into
any settlement, with respect to any Eligible Proceeding without the prior
written consent of Angiotech.

4.3

If Angiotech pays any Expenses referred to in paragraph  in advance under
paragraph , or if the Board determines, before the disposition of an Eligible
Proceeding, that the Indemnitee will be indemnified under this Agreement as to
50% or more of any Eligible Penalties referred to in paragraph  or Expenses
referred to in paragraph , Angiotech may, at its option and subject to the
provisions of any applicable policy of insurance, assume and direct the carriage
of the defence and handling of such Eligible Proceeding, to determine whether
and in what manner such Eligible Proceeding will be defended, appealed,
compromised, or settled, and, subject to paragraph , to select legal counsel to
represent the Indemnitee.

4.4

If Angiotech assumes and directs the carriage of the defence and handling of an
Eligible Proceeding under paragraph :

(a)

the Indemnitee will cooperate fully with Angiotech and act with the utmost good
faith towards Angiotech in all matters relating to such Eligible Proceeding;

(b)

the Indemnitee will disclose to Angiotech any facts, information, or documents
in the Indemnitee’s knowledge, possession, or control that may be relevant to
the defence and handling of the Eligible Proceeding, including, subject to
paragraph , any legal or other professional advice obtained by the Indemnitee
with respect to the defence and handling of the Eligible Proceeding; and

(c)

Angiotech will not make any admission of liability or guilt, or enter into any
settlement on the Indemnitee’s behalf, without the Indemnitee’s consent, which
will not be unreasonably withheld.





--------------------------------------------------------------------------------

- 6 -




4.5

In any Eligible Proceeding, the Indemnitee may retain legal counsel other than
the counsel selected by Angiotech under paragraph  to represent the Indemnitee,
provided that the fees and disbursements of such other counsel will be paid by
the Indemnitee, unless:

(a)

the Indemnitee and Angiotech mutually agree to the retention of such other
counsel; or

(b)

the parties to such Eligible Proceeding (including any added or interpleaded
parties) include the Indemnitee and Angiotech (or any Associated Corporation),
and representation of both the Indemnitee and Angiotech (or the applicable
Associated Corporation) by the same legal counsel is inappropriate or
impracticable due to an actual or potential conflict between the interests of
the Indemnitee and Angiotech (or the applicable Associated Corporation).

5.

INSURANCE

5.1

Angiotech may purchase and maintain insurance for the benefit of the Indemnitee
or the Indemnitee’s heirs, successors, or personal or other legal
representatives, against any liability that may be incurred by reason of the
Indemnitee being or having been a director, officer, or employee of, or holding
or having held a position equivalent to that of a director or officer of,
Angiotech or an Associated Corporation.

5.2

The nature and extent of the coverage of any insurance purchased and maintained
under paragraph  will be determined from time to time by the Board.

5.3

The Indemnitee will comply with all applicable obligations under any policy of
insurance that may be maintained by Angiotech or by any Associated Corporation
under which coverage is provided or may be available for any Eligible Penalties
or Expenses incurred with respect to an Eligible Proceeding.

5.4

The Indemnitee will not, without the prior written consent of Angiotech,
exercise any right under any policy of insurance referred to in paragraph  in
any manner that may affect the provision or availability of coverage under the
policy for any Eligible Penalties or Expenses incurred with respect to an
Eligible Proceeding.

6.

OTHER RIGHTS OF THE INDEMNITEE

6.1

The indemnification or payment of any Eligible Penalties or Expenses under this
Agreement will not diminish any other rights to which the Indemnitee or the
Indemnitee’s heirs, successors, or personal or other legal representatives may
be entitled under any provision of the Act or any other enactment, Angiotech’s
articles, any applicable policy of insurance, guarantee, or third party
indemnity, any vote of the shareholders of Angiotech, or otherwise, whether as
to any matter arising out of the Indemnitee’s capacity as a director, officer,
or employee of Angiotech or an Associated Corporation, or as to any matter
arising out of another capacity with Angiotech or an Associated Corporation
while serving as a director, officer, or employee of Angiotech or an Associated
Corporation.





--------------------------------------------------------------------------------

- 7 -




7.

NOTICES

7.1

All notices and other communications required or permitted to be given under
this Agreement will be in writing, and will be delivered or sent by registered
mail to the party entitled to receive them, as follows:

(a)

_______________________________

_______________________________

_______________________________

(b)

ANGIOTECH PHARMACEUTICALS, INC.
1618 Station Street
Vancouver, BC  V6A 1B6
Attention:        David D. McMasters,
                      General Counsel and Senior Vice President, Legal

7.2

Either party may notify the other in writing of a change of address to which
notices will thereafter be given.

8.

SEVERABILITY AND WAIVER

8.1

Each provision of this Agreement is a separate obligation and is severable from
all other such obligations, and if any of them is held by an arbitrator under
Part  or by a Court to be invalid or unenforceable, this Agreement will be
construed by limiting, restricting, or reducing the application or scope of the
applicable provision or provisions, to the extent necessary to comply with
applicable law then in effect.

8.2

In this Agreement:

(a)

a waiver of any provision of this Agreement will not be binding unless in
writing and signed by both parties;

(b)

a failure to exercise or a delay in exercising any right or remedy under this
Agreement will not be deemed to be a waiver of that right or remedy; and

(c)

a waiver or excuse by either party of any default or breach by the other party
of any provision of this Agreement will not waive that party’s rights in respect
of any continuing or subsequent default or breach, or affect the rights of that
party in respect of any such continuing or subsequent default or breach.

9.

DISPUTE RESOLUTION

9.1

Before initiating any legal proceedings, the parties will attempt to resolve all
disputes concerning the interpretation, application, or enforcement of any term
of this Agreement, any alleged breach of or non-compliance with this Agreement,
or otherwise arising out of or in connection with this Agreement, by mediated
negotiation, and will use their best efforts to agree on a mediator and to
resolve any disputes by mediation.





--------------------------------------------------------------------------------

- 8 -




9.2

If a dispute referred to in paragraph  cannot be resolved by mediation within 15
days after one of the parties notifies the other of an intention to mediate the
dispute, or if the parties are unable to agree to a mediator within 10 days of
such notice, either party may give notice to the other party of its intention to
refer the dispute to binding arbitration.

9.3

A dispute that is referred to binding arbitration under paragraph  will be
finally resolved by a single arbitrator under the Commercial Arbitration Act
(British Columbia) (“CAA”).

9.4

If the parties are unable to agree to an arbitrator within 10 days of the notice
referring the dispute to arbitration, either party may apply to the Supreme
Court of British Columbia (“Supreme Court”) for the appointment of a single
arbitrator under the CAA.

9.5

Immediately after the arbitration has commenced, the parties will agree under
section 35 of the CAA to exclude the jurisdiction of the Supreme Court under
sections 31, 33, and 34 of the CAA.

9.6

The arbitration will be in Vancouver, British Columbia.

9.7

The arbitrator will:

(a)

subject to the provisions of this Agreement, apply the Domestic Commercial
Arbitration Rules of Procedure of the British Columbia International Commercial
Arbitration Centre with any modifications as may be agreed to by the parties, or
such other rules of procedure as may otherwise be agreed to by the parties;

(b)

not have the authority or jurisdiction to award:

(i)

punitive or aggravated damages, or damages for any intangible loss or injury,
including damage or injury to reputation, or psychological damage or injury, or

(ii)

injunctive relief, specific performance, or any other equitable remedy;

(c)

conduct the arbitration proceeding within 30 days of being appointed; and

(d)

render a decision within 30 days of the completion of the arbitration
proceeding.

9.8

The award of the arbitrator will be final and binding, and any order, ruling, or
award made by the arbitrator will not be questioned, reviewed, restrained,
amended, or set aside by the Supreme Court, except for arbitral error under
section 30 of the CAA.

9.9

Despite paragraph , either party may, before or after an arbitration has
commenced, apply to the Supreme Court for interim relief under section 15(4) of
the CAA.





--------------------------------------------------------------------------------

- 9 -




10.

GOVERNING LAW AND FORUM

10.1

This Agreement is deemed to be made in British Columbia, and will be governed by
and construed and interpreted in accordance with the laws of British Columbia
and laws of Canada applicable therein.

10.2

Subject to Part , if Angiotech commences a proceeding in the Courts of British
Columbia to interpret or enforce any term of this Agreement or to resolve any
dispute under it, the Indemnitee will irrevocably attorn to the jurisdiction of
the Courts of British Columbia in connection therewith, and the Courts of
British Columbia will have exclusive jurisdiction in connection therewith.

11.

INDEPENDENT LEGAL ADVICE

11.1

Angiotech’s lawyers prepared this Agreement. The Indemnitee was asked to obtain
independent legal advice before signing this Agreement, and represents by
signing it that such advice has been obtained.

12.

ENUREMENT AND ASSIGNMENT

12.1

This Agreement will enure to the benefit of and be binding on the parties and
their respective heirs, successors, personal or other legal representatives, and
permitted assigns.

12.2

The Indemnitee will not assign this Agreement without Angiotech’s prior written
consent.

13.

INTERPRETATION

13.1

Any reference in this Agreement to an enactment will be deemed to be a reference
to such enactment as it may be amended or replaced from time to time, and any
reference to a particular provision of an enactment will include a reference to
an equivalent provision, if the enactment is amended or replaced.

13.2

If Angiotech is continued, incorporated, amalgamated, arranged under, or
otherwise becomes governed by an enactment other than the Act, all references in
this Agreement to the Act will be deemed to be references to such other
enactment as it may be amended or replaced from time to time.

13.3

Any rule of interpretation that any ambiguity is to be resolved against the
drafting party is not applicable to this Agreement.

14.

ENTIRE AGREEMENT

14.1

This Agreement will supersede and replace any and all prior agreements and
discussions between the parties respecting its subject matter, except the
Executive Employment Agreement dated ●, and contains the entire agreement
between the parties with respect to its subject matter.





--------------------------------------------------------------------------------

- 10 -




14.2

No amendment or variation of the terms of this Agreement will be effective or
binding unless in writing and signed by both parties.




TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.




SIGNED, SEALED AND DELIVERED by ● in the presence of:

_______________________________
Signature of Witness

_______________________________
Print Name of Witness

_______________________________
Address of Witness

_______________________________
Occupation of Witness

_______________________________
Date

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)







__________________________________
●




ANGIOTECH PHARMACEUTICALS, INC.

By:
_________________________________________
Authorized Signatory

Date: ___________________________________








--------------------------------------------------------------------------------











______________________________________________________

 

BETWEEN:

 

●

 

AND:

 

ANGIOTECH PHARMACEUTICALS, INC.

 

______________________________________________________


INDEMNIFICATION AGREEMENT

______________________________________________________

 

 

Davis LLP
2800 Park Place
666 Burrard Street
Vancouver, BC V6C 2Z7

 

 

 

______________________________________________________














--------------------------------------------------------------------------------